ITEMID: 001-75968
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF YILMAZ AND BARIM v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1 (composition of state security court);Not necessary to examine other complaints under Art. 6
JUDGES: David Thór Björgvinsson
TEXT: 4. The applicants were born in 1972 and 1968 respectively. They were serving their prison sentences at Bergama prison at the time of the application.
5. The applicants were arrested and taken into police custody by police officers at the Anti-terror branch of the İzmir Security Directorate on 7 and 9 September 1996 respectively.
6. On 19 September 1996 the İzmir State Security Court ordered the applicants’ remand in custody.
7. On 22 October 1996 the public prosecutor at the İzmir State Security Court filed a bill of indictment with that court and accused the applicants and fifteen other suspects of membership in an illegal organisation, namely the TIKB (Turkish Revolutionary Communist Union - Türkiye İhtilalci Komünistler Birliği). He requested that the applicants be convicted and sentenced under Article 168 § 2 of the Criminal Code and Article 5 of Law no. 3713.
8. On 24 December 1997 the İzmir State Security Court convicted the applicants as charged and sentenced them to twelve years and six months’ imprisonment.
9. On 24 November 1998 the Court of Cassation held a hearing and upheld the judgment of the first-instance court.
10. The relevant domestic law and practice in force at the material time are outlined in the following judgments: Özel v. Turkey (no. 42739/98, §§ 20-21, 7 November 2002), and Gençel v. Turkey (no. 53431/99, §§ 11-12, 23 October 2003).
11. By Law no. 5190 of 16 June 2004, published in the Official Journal on 30 June 2004, the State Security Courts have been abolished.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
